DETAILED ACTION

This is the initial Office action based on the application filed July 9, 2021.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 08/24/2021 has been considered.  An initialed copy of Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-15, and 17-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2013/0205035). 

Regarding claim 1, Chen discloses:
intercepting a first system call from a client application, wherein the first system call comprises a first request to connect to a first destination using a first set of system call parameters (see at least paragraph 65, socket translation and intercepting an ipv6 system call initiated by an ipv6 application; paragraph 64, when the host translating module receives information from the IPv6 application, it needs to translate the application information including an IPv6 address into IPv4 application information, and transmit the information in an IPv4 network; paragraphs 13 and 14, providing network communication by translating ipv6 information into ipv4 information; paragraphs105 and 106); 
determining, based on the first destination, a second set of system call parameters; generating a second system call, wherein the second system call comprises a second request to connect to a target destination using the second set of system call parameters (see at least paragraph 65, socket translation and converting the system call into a corresponding ipv4 system call; paragraphs 105 and 106); and 
causing a connection to be established from the client application to the target destination based on the second system call (see at least figs 3 and 4; paragraph 107)

Regarding claim 2, the rejection of claim 1 is incorporated, and Chen further discloses:
wherein the first destination is an external destination, and the target destination is an internal destination (see at least paragraphs 105 and fig 4; paragraphs 63-65, the system call is intercepted by the host translating module which converts the system call and sends it on to the ipv4 application)

Regarding claim 3, the rejection of claim 2 is incorporated, and Chen further discloses:
wherein the internal destination comprises a service mesh, the method further comprising causing a second connection to be established from the service mesh to the first destination (see at least paragraphs 105 and 106; fig 4; paragraphs 63-65, the system call is intercepted by the host translating module which converts the system call and sends it on to the ipv4 application)

Regarding claim 4, the rejection of claim 1 is incorporated, and Chen further discloses:
wherein the first destination is a first external destination, and the target destination is a second external destination associated with the first external destination (see at least paragraphs 63-65, the ipv6 application system call to the ipv4 application)

Regarding claim 6, the rejection of claim 1 is incorporated, and Chen further discloses:
wherein the first request specifies a first socket, and wherein generating the second system call comprises: generating a second socket; and specifying the second socket in the second request, wherein causing the connection to be established from the client application to the second destination comprises replacing the first socket with the second socket (see at least paragraphs 63-65)

Regarding claim 8, the rejection of claim 6 is incorporated, and Chen further discloses:
wherein the first socket is associated with a first network namespace, and wherein the second socket is associated with a second network namespace (see at least paragraphs 63-65, the ipv6 application system call to the ipv4 application)

Regarding claim 9, the rejection of claim 8 is incorporated, and Chen further discloses:
wherein the first network namespace comprises an IPv6 namespace, and wherein second network namespace comprises an IPv4 namespace (see at least paragraphs 63-65, the ipv6 application system call to the ipv4 application)

Regarding claim 10, the rejection of claim 1 is incorporated, and Chen further discloses:
wherein determining the second set of system call parameters is further based on one or more of: routing information associated with the first destination, reachability information associated with the first destination, policy information associated with a service mesh, or one or more rules associated with the first destination (see at least paragraph 65, socket translation and converting the system call into a corresponding ipv4 system call; paragraphs 105 and 106)

Regarding claim 11, the rejection of claim 1 is incorporated, and Chen further discloses:
wherein the target destination is the first destination (see at least paragraphs 63-65; fig 4)

Regarding claims 12, 13, 17, 18, and 20 the scope of the instant claims does not differ substantially from that of claims 1, 3, 6, 8, and 1, and they are rejected for the same reasons, respectively.

Regarding claim 14, the rejection of claim 13 is incorporated, and Chen further discloses:
wherein the first system call specifies a first socket that is associated with one or more external communication protocols, and wherein generating the second system call comprises generating a second socket that is associated with one or more internal communication protocols (see at least paragraphs 105 and fig 4; paragraphs 63-65, the system call is intercepted by the host translating module which converts the system call and sends it on to the ipv4 application)

Regarding claim 15, the rejection of claim 12 is incorporated, and Chen further discloses:
wherein the first destination comprises a first virtual address, and the target destination comprises a first real address associated with the first virtual address (see at least paragraphs 105 and 106)

Regarding claim 19, the rejection of claim 18 is incorporated, and Chen further discloses:
wherein generating the second socket comprises: switching from the first network namespace to the second network namespace; and generating the second socket in the second network namespace (see at least paragraphs 105 and 106; fig 4; paragraphs 63-65, the system call is intercepted by the host translating module which converts the system call and sends it on to the ipv4 application)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0205035) in view of Reznik (US 2012/0275323).

Regarding claim 5, the rejection of claim 1 is incorporated.  However, Chen does not explicitly disclose, but Reznik discloses:
wherein the first request specifies a first socket, and wherein generating the second system call comprises: obtaining a file descriptor corresponding to the first socket; and specifying the first socket in the second request using the file descriptor (see at least paragraph 158, connecting to a socket identified by its file descriptor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s network communication via socket translation by adapting the teachings of Reznik to include details about sockets and socket connections.  The combination allows for sockets to be referenced by an identifier for more efficient handling by programmers.  

Regarding claim 7, the rejection of claim 6 is incorporated.  However, Chen does not explicitly disclose, but Reznik discloses:
wherein the first socket is associated with a first socket type, and wherein the second socket is associated with a second socket type (see at least table 4 and paragraph 150, socket type)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s network communication via socket translation by adapting the teachings of Reznik to include details about sockets and socket connections.  The combination allows for sockets to have a type for more variety of socket handling by programmers.  

Regarding claim 16 the scope of the instant claim does not differ substantially from that of claim 5 and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guan discloses intercepting socket system call and judging whether to use ipv4 or ivp6 for the corresponding application of the system call.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194